MEMORANDUM **
Tsige Dege, a native and citizen of Ethiopia, petitions for review of the Board of Immigration Appeals’ (“BIA”) dismissal of her appeal from an immigration judge’s (“IJ”) denial of her application for asylum and withholding of deportation. We have jurisdiction under 8 U.S.C. § 1105a(a). Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997). We review adverse credibility findings for substantial evidence and will uphold the findings unless the evidence compels a contrary result. Singh-Kawr v. INS, 183 F.3d 1147, 1149-50 (9th Cir. 1999). We deny the petition.
The BIA identified material inconsistencies between Dege’s asylum affidavit and her testimony regarding whether and when she was imprisoned in Ethiopia. Because these inconsistencies go to the heart of her asylum claim, substantial evidence supports the adverse credibility finding. See Chebchoub v. INS, 257 F.3d 1038, 1043 (9th Cir.2001). Accordingly, Dege failed to establish eligibility for asylum or withholding of deportation. See Hakeem v. INS, 273 F.3d 812, 816-17 (9th Cir.2001).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.